      Case 1:20-cv-00740-DAD-JLT Document 7 Filed 06/08/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    GUILLERMO TRUJILLO CRUZ,                           Case No. 1:20-cv-00740-JLT (PC)

12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         TO DENY PLAINTIFF’S MOTION TO
13           v.                                          PROCEED IN FORMA PAUPERIS AND
                                                         DISMISS ACTION
14    GOMEZ, et al.,
                                                         (Doc. 5)
15                       Defendants.
                                                         14-DAY DEADLINE
16
                                                         Clerk of the Court to Assign a District Judge
17

18          Before the Court is Plaintiff’s application to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. (Doc. 5.) Because Plaintiff has more than three “strikes” under section 1915(g)

20   and fails to show that he is in imminent danger of serious physical injury, the Court recommends

21   that his application be denied and this action dismissed.

22     I.   THREE-STRIKES PROVISION OF 28 U.S.C. § 1915

23          28 U.S.C. § 1915 governs in forma pauperis proceedings. The statute provides, “[i]n no

24   event shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or more

25   prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a

26   court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails

27   to state a claim upon which relief may be granted, unless the prisoner is under imminent danger

28   of serious physical injury.” 28 U.S.C. § 1915(g).
         Case 1:20-cv-00740-DAD-JLT Document 7 Filed 06/08/20 Page 2 of 3


 1       II.    DISCUSSION

 2              The Court takes judicial notice of four of Plaintiff’s prior lawsuits that were dismissed

 3   because they were frivolous or failed to state a claim on which relief can be granted:1 (1) Trujillo

 4   v. Sherman, No. 1:14-cv-01401-BAM (E.D. Cal.) (dismissed on April 24, 2015, for failure to

 5   state a claim); (2) Trujillo v. Ruiz, et al., No. 1:14-cv-00975-SAB (E.D. Cal) (dismissed on

 6   January 6, 2016, for failure to state a claim); (3) Trujillo Cruz v. Gomez, et al., No. 1:15-cv-

 7   00859-EPG (E.D. Cal) (dismissed on February 3, 2017, for failure to state a claim); and, (4)

 8   Trujillo v. Gonzalez-Moran, et al., No. 17-15200 (9th Cir.) (dismissed on July 28, 2017, as

 9   frivolous). These cases were dismissed before Plaintiff initiated the current action on May 27,
10   2020. Plaintiff is therefore precluded from proceeding in forma pauperis in this action unless, at

11   the time he filed his complaint, he was under imminent danger of serious physical injury. See

12   Andrews v. Cervantes, 493 F.3d 1047, 1052-53 (9th Cir. 2007).

13              Plaintiff’s claims stem from alleged incidents of harassment, retaliation, and excessive

14   force at Kern Valley State Prison approximately six years ago, in October 2014. (See Doc. 1 at 1,

15   5-13.) Plaintiff also raises procedural due process and access to court claims based on these

16   incidents. (See id. at 11, 12-13.) Plaintiff is currently incarcerated at North Kern State Prison. (See

17   id. at 1.) He does not allege that he is in imminent danger of serious physical injury.

18   III.       CONCLUSION AND RECOMMENDATIONS

19              Based on the foregoing, the Court RECOMMENDS that:
20              1. Plaintiff’s motion to proceed in forma pauperis (Doc. 5) be DENIED; and,

21              2. This action be DISMISSED without prejudice to refiling upon prepayment of the

22                   filing fee.

23   The Court DIRECTS the Clerk of the Court to assign a district judge to this action.

24              These Findings and Recommendations will be submitted to the United States District

25   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

26   of the date of service of these Findings and Recommendations, Plaintiff may file written
27   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

28   1
         The Court may take judicial notice of court records. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).

                                                                   2
      Case 1:20-cv-00740-DAD-JLT Document 7 Filed 06/08/20 Page 3 of 3


 1   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

 2   may result in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

 3   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     June 7, 2020                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      3
